Citation Nr: 1134927	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-03 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to service connection for microscopic colitis, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or malaria.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to October 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matter on appeal.  See 38 C.F.R. § 3.159 (2010).

At the outset, the Board notes that whether or not the Veteran experiences diarrhea and/or abdominal cramping is something capable of lay observation.  See Jandreau v. Nicholson, 492 F 3d. 1372, 1377 (Fed. Cir. 2007).  

The Veteran contends, in essence, that he has a chronic gastrointestinal (GI) disability (manifested by diarrhea and abdominal pain/cramps) that had its onset in service, and has persisted since.  The record shows he was seen in service for GI complaints and was found to have malaria.  On service separation examination, his GI system was normal on clinical evaluation.  Postservice treatment records show treatment for GI complaints beginning in 1997.  The RO has denied service connection for the Veteran's GI disability based on findings that his GI complaints in service were related to the malaria, and resolved; that there was no evidence of the currently diagnosed colitis in service; and there is no postservice documentation of GI complaints prior to 1997.

The Veteran has also raised an alternate, secondary service connection, theory of entitlement to the benefit sought; he claims that his diagnosed colitis is secondary to his service connected malaria and/or PTSD.  The Board is required to consider all theories of entitlement either raised by the claimant or by the evidence as part of the non-adversarial adjudication process.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

Service connection on a secondary basis may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en  banc).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3)  competent evidence of a nexus between the two.  

The Veteran has not been afforded a VA medical examination in connection with this claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration, namely:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the U. S. Court of Appeals for Veterans Claims has stated that it is a low threshold requirement, requiring only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The Veteran's service treatment records reflect that GI complaints were manifested in service, and the record shows a current diagnosis of microscopic colitis.  Given the Veteran's accounts that he has experienced GI symptoms since service, the "low threshold" standard outlined in McLendon is met.  The question presented (whether the Veteran's current GI disability had its onset in service, i.e., is related to the GI complaints therein) is a medical question, and requires a VA nexus examination to address it.  Notably, a February 2007 VA examination (conducted for non-service connected pension benefit purposes) notes the Veteran's GI disability; however, the examiner did not offer an opinion to the etiology of the disability, and the report of the examination is therefore inadequate for rating purposes.  

The record shows that the Veteran has microscopic colitis, and has PTSD and malaria that are service-connected.  As the record does not include a medical opinion as to whether his service connected disabilities caused or aggravated the colitis, the nexus examination must address that matter also.  

Finally, the record reflects that the Veteran receives ongoing VA treatment (and it is unclear whether or not he receives any private treatment for the disabilities involved in the instant claim).  As records of such treatment may contain pertinent information, they must be secured.  Notably, records of VA treatment are constructively of record.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c.

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of the complete updated (since April 2009) clinical records of any (and all) Albuquerque VAMC treatment the Veteran has received for PTSD, GI disability, and/or malaria.  

He should also be asked to specify whether or not he has received private treatment for such disabilities and, if so, identify the providers and submit releases for their records.  The RO should secure complete clinical pertinent records from the sources identified.

2. The RO should then arrange for the Veteran to be examined by an appropriate provider to determine the etiology of his colitis.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination, and any indicated tests or studies must be completed..  Based on a review of the record and examination of the Veteran, the examiner should provide opinions responding to the following:

(a) Is at least as likely as not (50% or better probability) that the Veteran's colitis is related to (was incurred in or aggravated by) his active service, to include GI complaints noted therein.  

(b) Is it as least as likely as not (50 percent or better probability) that the Veteran's colitis was caused, or aggravated, by his service-connected PTSD and/or malaria?  If it is determined that the colitis was not caused, but was aggravated by either the PTSD or the malaria, the examiner is asked to further indicate the baseline level of colitis disability existing before the aggravation occurred, and the level of disability existing after the aggravation ended.

The examiner must explain the rationale for all opinions.  The examiner is asked to specifically note, and comment on, the textual evidence and lay statements submitted by the Veteran.

3. The RO should ensure that all development sought above is completed (all questions posed are answered, with explanation of rationale), and then re-adjudicate the Veteran's claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

